        Case: 3:20-cv-00022-jdp Document #: 24 Filed: 11/16/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                              Plaintiff,
        v.
                                                                   OPINION and ORDER
 DENNIS R. OERTEL, SUSAN K. OERTEL,
 MARSHFIELD CLINIC, INC., POMP'S TIRE                                  20-cv-22-jdp
 SERVICE, INC., MIDLAND FUNDING, LLC,
 and WOOD COUNTY, WISCONSIN,

                              Defendants.


       This is an action for unpaid federal taxes. The government alleges that defendants

Dennis R. Oertel and Susan K. Ortel owe approximately $150,000 in income taxes,

employment taxes, and unemployment taxes. It seeks to reduce those debts to judgment and

enforce a federal lien against a property that the Oertels jointly own. The remaining defendants

were named because they may claim an interest in the property.

       The Oertels and defendant Pomp’s Tire Service, Inc. filed an answer, but the remaining

defendants did not, so the clerk of court entered default against those defendants. Dkt. 15.

Now the government moves for summary judgment against the Oertels and Pomp’s and for

entry of default judgment against the other defendants. Dkt. 18.

        None of the defendants opposed the government’s motion for summary judgment. As

a result, the court will accept as true all of the government’s proposed findings of fact. See

“Motions for Summary Judgment,” Dkt. 17, § II.C (“The court will conclude that a proposed

fact is undisputed unless the responding party explicitly disputes it and either identifies

contradictory evidence in the record, or demonstrates that the proponent of the fact does not

have admissible evidence to support it.”); Zuppardi v. Wal-Mart Stores, Inc., 770 F.3d 644, 648
        Case: 3:20-cv-00022-jdp Document #: 24 Filed: 11/16/20 Page 2 of 3




(7th Cir. 2014) (“We have frequently said that it is within the district court’s discretion to

strictly enforce local rules regarding summary judgment by accepting the movant’s version of

facts as undisputed if the non-movant has failed to respond in the form required.”).

       The court finds that, as of August 7, 2020, the Oertels owed the government

$37,819.77 in unpaid federal income tax; Dennis Oertel owed the government $107,529.35

in federal employment tax assessments; and Dennis Oertel owed the government $833.47 in

federal unemployment tax assessments.

       The court also finds that the Oertels own the property with the following legal

description: “A part of the Southeast Quarter of the Northeast Quarter (SE ¼ - NE ¼) of

Section Fifteen (15), Township Twenty-five (25) North, Range Two (2) East, Town of Lincoln

described as follows: Lot 1, Wood County Certified Survey Map Number 3870.”

       Under 26 U.S.C. § 6321, a lien in favor of the United States arises when a taxpayer

fails to pay an assessed tax after notice and demand. The government has given the Oertels

notice and made demands for payment for all their owed taxes. Dkt. 19, ¶¶ 2, 6, 10. No other

party has asserted an interest in the property in response to the government’s motion for

summary judgment, so the government is entitled under 26 U.S.C. § 7403 to enforce the lien.

Accordingly, the court will grant the government’s motion for summary judgment and default

judgment.



                                           ORDER

       IT IS ORDERED that:

            1. The motion for summary judgment against defendants Dennis R. Oertel, Susan
               K. Oertel, and Pomp’s Tire Service, Inc. and for default judgment against
               Midland Funding, LLC, Marshfield Clinic, Inc., and Wood County, Wisconsin,
               Dkt. 18, is GRANTED.

                                              2
Case: 3:20-cv-00022-jdp Document #: 24 Filed: 11/16/20 Page 3 of 3




2. The United States may have until November 23, 2020, to submit a proposed
   judgment.

Entered November 16, 2020.

                               BY THE COURT:

                               /s/
                               ________________________________________
                               JAMES D. PETERSON
                               District Judge




                                 3
